MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                    Apr 22 2019, 8:39 am

court except for the purpose of establishing                                         CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Danielle L. Gregory                                      Angela Field Trapp
Law Office of Danielle Gregory                           Trapp Law, LLC
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Shawn Douglas,                                           April 22, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-DR-2017
                v.                                       Appeal from the Marion Superior
                                                         Court
Maurice T. Douglas, Sr.,                                 The Honorable Timothy W.
Appellee-Respondent.                                     Oakes, Judge
                                                         The Honorable Caryl F. Dill,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49D02-1010-DR-43163



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-2017 | April 22, 2019                           Page 1 of 9
                                        Statement of the Case
[1]   Shawn Douglas (“Mother”) appeals the trial court’s modification of child

      custody, parenting time, and child support in favor of Maurice T. Douglas

      (“Father”). Mother raises four issues for our review, which we restate as

      follows:


              1.       Whether the trial court’s modification of Mother’s
                       physical custody over the parties’ minor child, M.D.
                       (“Child”), is clearly erroneous.


              2.       Whether the court’s modification of Mother’s legal
                       custody over Child is clearly erroneous.


              3.       Whether the court’s modification of Mother’s parenting
                       time with Child is clearly erroneous.


              4.       Whether the court’s modification of Mother’s child
                       support for Child is clearly erroneous.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On March 21, 2018, Father filed an amended emergency petition to modify

      custody, parenting time, and child support with respect to Child. On May 3,

      the trial court held a fact-finding hearing on Father’s petition. Mother and

      Father both testified at that hearing.


[4]   Thereafter, the trial court entered its order granting Father’s petition. In its

      order, the court found and concluded as follows:
      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2017 | April 22, 2019   Page 2 of 9
        1.    This matter was last modified on April 9, 2014, when
        Mother was granted primary physical custody and the parties
        were ordered to share joint legal custody of [Child]. Father
        currently exercises parenting time according to the [Indiana
        Parenting Time Guidelines] with two midweek overnights.


        2.     Father filed a Petition for Modification . . . alleging
        instability and domestic violence in Mother’s residence as well as
        frequent moves and changes of schools.


        3.    The court ordered the issue to mediation. However,
        Mother refused to cooperate and attend mediation . . . . Trial
        dates were then set and continued when Mother . . . agreed to
        cooperate in mediation. However, she never did participate in
        mediation . . . .


        4.     The court may modify child custody if it is in the best
        interests of the minor child and there has been a substantial
        change in one or more [of] the statutory factors . . . .


        5.     . . . [A] substantial change of circumstances exists to justify
        modification of custody, parenting time[,] and support including
        but not limited to the changing needs of [C]hild, [C]hild’s
        interaction and interrelationship with the parents[,] and [C]hild’s
        adjustment to his community, his church[,] and/or his school.


        6.     Specifically, on or about November 14, 2016, Father
        received a call from Mother’s family advising him that domestic
        violence was occurring in Mother’s home between Mother and
        her autistic brother which resulted in Mother picking up a gun
        which was lying on a nearby table and brandishing the gun at her
        brother in the presence of [C]hild. The brother responded by
        brandishing a knife at Mother. . . .



Court of Appeals of Indiana | Memorandum Decision 18A-DR-2017 | April 22, 2019   Page 3 of 9
        7.     Mother subsequently moved out of her mother’s home
        where this inciden[t] occurred and moved into Williamsburg
        North [Apartments] with [C]hild. On February 12, 2018[,]
        Mother was evicted from Williamsburg North. She has been
        evicted or relocated five to seven times. She moved back in with
        her Mother who has dementia and with other extended family
        members who live there or are frequently present including her
        autistic brother . . . and another brother who has guardianship
        over [him].


        8.    [C]hild is doing poorly in school. He has failing grades
        and has been suspended for fighting. He has had seven absences
        and has been tardy when Mother is supposed to get him to
        school.


        9.     [C]hild has been enrolled in five schools since the divorce
        and had to change schools again when Mother moved back in to
        take care of her ailing mother.


        10. Mother does not communicate with [F]ather. She blocked
        his phone number so he [can]not talk to her about [C]hild. They
        have not talked about [C]hild’s grades or the suspension from
        school.


                                                ***


        12. Father has worked for AT&T for 19 years. He has lived in
        the same residence with his wife for many years. He lives in
        Lawrence Township and has investigated their schools.


        13. It is in the best interests of [Child] to be placed in the sole
        legal and physical custody of Father. It is clear that Mother is
        not willing to cooperate and communicate with Father to make
        decisions in [C]hild’s best interests. Mother should have no

Court of Appeals of Indiana | Memorandum Decision 18A-DR-2017 | April 22, 2019   Page 4 of 9
              overnight parenting time until she can demonstrate that she has a
              proper residence for [C]hild where there is no threat of domestic
              violence. Mother shall have parenting time away from her
              mother’s residence in a public location agreeable to Father one
              evening per week from 4:00 pm to 8:00 pm and on alternate
              Sunday afternoons from noon to six pm.


              14. Father’s child support obligation is ordered terminated
              effective with the date of this order. Father has no arrearage.


              15. Mother is ordered to pay child support to Father in the
              amount of $92.00 per week beginning August 1, 2018 . . . .


              16. Father shall be entitled to claim the tax exemption for
              [C]hild beginning in 2018 and every year thereafter.


              17. All communication between the parties shall be by email
              or text. Mother shall refrain from speaking in a negative manner
              about Father and his wife to [C]hild or in his presence. Mother
              shall not threaten [C]hild to keep him from sharing information
              with Father or enjoying a positive relationship with Father.
              Father shall keep Mother advised of [C]hild’s school and
              extracurricular activities, but she should also take advantage of
              the school website to obtain independent information.


      Appellant’s App. Vol. II at 20-23. This appeal ensued.


                                     Discussion and Decision
                                             Standard of Review

[5]   Mother appeals the trial court’s order to modify her physical and legal custody

      over Child, her parenting time with Child, and her child support for Child. The

      trial court’s judgment is based on findings of fact and conclusions thereon
      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2017 | April 22, 2019   Page 5 of 9
      following an evidentiary hearing. We review such judgments under our clearly

      erroneous standard. Steele-Giri v. Steele (In re Marriage of Steele-Giri), 51 N.E.3d
119, 123 (Ind. 2016). Under that standard, we first ask whether the evidence

      supports the trial court’s findings, and we then ask whether the findings support

      the judgment. Id.


[6]   Moreover,


              there is a well-established preference in Indiana for granting
              latitude and deference to our trial judges in family law matters.
              Appellate courts are in a poor position to look at a cold transcript
              of the record[] and conclude that the trial judge, who saw the
              witnesses, observed their demeanor, and scrutinized their
              testimony as it came from the witness stand, did not properly
              understand the significance of the evidence. On appeal it is not
              enough that the evidence might support some other conclusion,
              but it must positively require the conclusion contended for by
              appellant before there is a basis for reversal. Appellate judges are
              not to reweigh the evidence nor reassess witness credibility, and
              the evidence should be viewed most favorably to the judgment.


      Id. at 124 (citations and quotation marks omitted).


                            Issue One: Modification of Physical Custody

[7]   Mother first asserts that the trial court erred when it modified physical custody

      over Child from Mother to Father. Indiana Code Sections 31-17-2-21 and 31-

      17-2-8 (2018) provide that a court may modify custody over a child if there has

      been a substantial change in any one of a number of statutory concerns,

      including the interaction and interrelationship of the child with his parents or

      other family members; the child’s adjustment to his home, school, and
      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2017 | April 22, 2019   Page 6 of 9
      community; the mental and physical health of all individuals involved; evidence

      of a pattern of domestic or family violence; and the child’s own wishes. “A

      change in circumstances must be judged in the context of the whole

      environment, and the effect on the child is what renders a change substantial or

      inconsequential.” Baker v. Sutton (In re Marriage of Sutton), 16 N.E.3d 481, 485

      (Ind. Ct. App. 2014) (brackets and quotation marks omitted).


[8]   On appeal, Mother asserts that the trial court’s findings numbered 3 through 9

      and 13 are not supported by the evidence. Insofar as we have quoted those

      findings above, Mother is not only incorrect, but many of the trial court’s

      findings were supported by her own testimony to the court. And insofar as

      Mother relies on portions of the court’s findings that we have not quoted above,

      we conclude that those portions were immaterial to the trial court’s judgment.

      We reject Mother’s arguments accordingly and affirm the trial court’s

      modification of Mother’s physical custody over Child.


                              Issue Two: Modification of Legal Custody

[9]   Mother next asserts that the trial court erred when it modified her legal custody

      over Child. On this issue, Mother asserts that the trial court’s findings

      numbered 10, 13, and 17 are not supported by the evidence. Again, not only is

      Mother incorrect, the factual predicates for those findings were Mother’s own

      admissions to the trial court in her testimony at the fact-finding hearing. E.g.,

      Tr. Vol. II at 33. Mother’s argument to the contrary on appeal is without merit,

      and we reject it.


      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2017 | April 22, 2019   Page 7 of 9
                             Issue Three: Modification of Parenting Time

[10]   Mother’s third issue on appeal is whether the trial court’s modification of her

       parenting time with Child was clearly erroneous. In particular, Mother asserts

       that the court erred because findings 6 and 13 are not supported by the

       evidence. As discussed above, Mother is incorrect. Accordingly, we affirm the

       trial court’s modification of her parenting time.


                               Issue Four: Modification of Child Support

[11]   Mother’s last argument on appeal is that the court erred when it modified her

       child support obligation. However, Mother’s argument on this issue is

       expressly premised on this Court agreeing with her argument on Issue Three.

       As explained above, we do not agree with Mother’s argument on Issue Three.

       Thus, we likewise reject her argument here.


                                                 Conclusion
[12]   In sum, the trial court’s findings as quoted above are supported by the record,

       and those findings support the trial court’s judgment in all respects. Mother’s

       only arguments on appeal disregard the evidence most favorable to the trial

       court’s judgment or otherwise simply seek to have this Court reweigh the

       evidence on appeal. And to the extent Mother additionally argues that the

       findings do not support the judgment, those arguments rely upon her contention

       that the evidence does not support the findings, which, again, we do not accept.

       Accordingly, we reject Mother’s arguments on appeal and affirm the trial




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2017 | April 22, 2019   Page 8 of 9
       court’s modification of Mother’s physical and legal custody over Child, her

       parenting time with Child, and her child support for Child.


[13]   Affirmed.


       Pyle, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2017 | April 22, 2019   Page 9 of 9